Citation Nr: 0020924	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a gunshot wound (GSW) of the right shoulder with 
traumatic arthritis and injury to Muscle Group III, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of a GSW of the neck, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for chronic bilateral 
epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1948 to May 1952.

By a decision entered in November 1995, the RO denied the 
veteran's claims for increased ratings for post-operative 
residuals of a GSW of his right shoulder and neck, evaluated 
as 30 and 10 percent disabling, respectively, and for 
chronic bilateral epididymitis, evaluated as 10 percent 
disabling.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  In November 1999, while his 
appeal was pending, the RO entered a decision increasing the 
rating for the right shoulder disability from 30 to 50 
percent, effective from the date of the claim for increased 
rating, and denied entitlement to special monthly 
compensation (SMC) based on loss of use of the right hand.  
The RO also continued to deny increased ratings for the GSW 
of the neck and bilateral epididymitis.

Since the veteran has not expressly indicated that he is 
satisfied with the 50 percent rating for his right shoulder 
disability, and it is theoretically possible for him to 
receive an even higher rating for it, the Board still has 
jurisdiction over this claim.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  It must be further developed, however, and 
will therefore be addressed in the remand below.  The 
remaining claims will be adjudicated on the merits.



FINDINGS OF FACT

1.  The veteran experiences pain in his neck when moving it 
in certain directions, due to arthritis and disc disease.  He 
has overall functional debility equating to no more than 
slight limitation of motion and moderate muscle injury; there 
is no clinical evidence of tissue loss, symptomatic or 
discernible scars, adhesions, damage to tendons (or bones, 
joints, or nerves), muscle hernias, anatomical deformity, 
weakness, or other neurological impairment such as 
cervical radiculopathy.

2.  As a result of bilateral epididymitis, the veteran 
experiences recurring swelling and tenderness in his scrotum, 
and urinary frequency and urgency.  His symptoms wax and wane 
and are much less prevalent with medication, although not 
totally abated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-operative residuals of a GSW of the neck have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a 
(Diagnostic Codes 5003, 5010, 5290, and 5293), 4.73 
(Diagnostic Codes 5320 and 5323), 4.118 (Diagnostic Codes 
7803, 7804, and 7805) (1999).

2.  The criteria for a rating in excess of 10 percent for 
chronic bilateral epididymitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.115a, 4.115b (Diagnostic Code 7525) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, the claims are for increased ratings 
for established service-connected disabilities, his current 
level of impairment is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Additionally, when the 
disability in question is not specifically listed in the 
rating schedule, it is permissible to rate it by analogy to a 
disability that is similar in terms of its location and 
symptomatology.  38 C.F.R. § 4.20.

If the disability at issue is of a musculoskeletal nature or 
origin, and is rated on the basis of limitation of motion, VA 
must consider functional impairments caused by pain, limited 
or excess movement, weakness, excess or premature 
fatigability, or incoordination, etc., including functional 
impairment occurring during prolonged use or "flare ups."  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-207 (1995).

Residuals of the GSW of the Neck

Pursuant to 38 C.F.R. §§ 4.56 and 4.73, muscle injuries due 
to GSWs are characterized as "slight," "moderate," 
"moderately severe," and "severe," depending on the type 
of injury initially sustained, the history of the injury, the 
veteran's complaints, and objective clinical findings on 
examination.

The veteran filed his claim for an increased rating for his 
neck disability on June 29, 1995.  On July 3, 1997, during 
the pendency of his appeal, VA revised the regulations 
governing the evaluation of muscle injuries due to GSWs.  See 
Schedule for Rating Disabilities; Muscle Injuries, 62 Fed. 
Reg. 30,235 (1997).  But this is of no real consequence here 
because the revisions essentially involved only cosmetic 
changes in the language and organization of the regulation, 
as opposed to actual changes in the substantive content of 
the rating criteria.  Therefore, neither version (new or old) 
is actually "more favorable" to the veteran.  The outcome 
of his appeal is the same regardless of which version is 
used.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000).

Records show that the veteran sustained a penetrating 
shrapnel wound to the lateral aspect of the right side of his 
neck in July 1950, while in Korea.  There was no artery or 
nerve involvement, but there was damage to Muscle Groups XX & 
XXIII.  

Muscle Group XX consists of the muscles which provide 
postural support of the body and control the extension and 
lateral movements of the spine.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5320.  According to Diagnostic Code 5320, 
"moderate" injury to the muscles in the cervical and 
thoracic region of this group should be rated as 10 percent 
disabling, "moderately severe" injury as 20 percent 
disabling, and "severe" injury as 40 percent disabling.

Muscle Group XXIII consists of the muscles of the side and 
back of the neck that control the movements of the head and 
fixation of shoulder movements.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5323.  According to Diagnostic Code 5323, 
"moderate" injury to this muscle group should be rated as 
10 percent disabling, "moderately severe" injury as 20 
percent disabling, and "severe" injury as 30 percent 
disabling.

When initially examined by VA after service in August 1952, 
the veteran reported that he at times had experienced pain 
("stings and aches") in his neck due to the trauma in 
service, and that he also had experienced limitation of 
motion-noting that his neck felt "stiff" whenever he 
turned his head.  The examiner observed a 11/2 centimeter (cm) 
scar from the injury that was "well-healed" and located 
just below and posterior to the right mastoid process.  The 
examiner also indicated that he felt a small, hard object 
just posterior to the scar, which the veteran said was 
retained shrapnel.  X-rays of his neck confirmed this, 
revealing an irregular metallic foreign body, approximately 
1 cm in diameter, in the soft tissues just beneath the angle 
of the mandible (the lower jaw bone) and the second cervical 
vertebra.  The veteran had full range of motion in his neck, 
although he complained of pain and a pulling sensation in the 
area of his wound when turning his head to the right side.  
The examiner diagnosed residuals of a gunshot wound of the 
neck.

In December 1966, the veteran underwent an operation at a VA 
hospital to surgically remove the retained shrapnel from the 
right side of his neck.  He also had a retained foreign body 
(from a separate shrapnel injury in service) removed from his 
right shoulder which, for several years prior to the surgery, 
had been causing him an increasing amount of pain and 
discomfort in certain movements of the shoulder because the 
presence of the shell fragment had, in turn, caused extensive 
damage to the shoulder joint from internal derangement.  
Conversely, his doctors indicated that the retained shrapnel 
in the right side of his neck had caused him "very little 
annoyance" since the trauma in service, and that it had not 
moved since the injury.  There were no significant 
complications during either procedure and, postoperatively, 
he did remarkably well.

When examined by VA more recently in October 1995 in 
connection with his current appeal, the veteran indicated 
that he had had a "good recovery" since the surgery.  He 
also indicated that he still experienced "some pain on 
certain movements of his neck," but that there were "no 
marked residuals."  And during the objective clinical 
portion of the evaluation, there were no signs of tissue 
loss, discernible scars, adhesions, damage to tendons (or 
bones, joints, or nerves), muscle hernias, or other 
deformity.  There also were no objective signs of pain in the 
neck or muscles, weakness or other indications of decreased 
strength-except for in the right hand, due to arthritis.  X-
rays of the neck confirmed the veteran had both degenerative 
disc disease (DDD) and degenerative joint disease 
(DJD/arthritis).  Range of motion in his neck was to 30 
degrees on forward flexion and backward extension, to 35 
degrees on rotation, bilaterally, and to 20 degrees on 
lateral flexion, bilaterally.  The examiner's diagnosis was 
GSW to the right posterior side of the neck with involvement 
of Muscle Group XX.

During his October 1996 hearing at the RO, the veteran 
alleged that the pain and painful motion in his neck 
continued.  He also said that he continued to experience 
headaches.  Records show that he received treatment in a VA 
outpatient clinic in November 1996 for these symptoms, and 
that his doctor prescribed medication (Ibuprofen) for pain.

When re-examined by VA in June 1997, the veteran had further 
complaints of pain in his neck, which he said was constant 
("all the time"), and headaches.  During the objective 
clinical portion of the evaluation, the examiner observed 
that the scar from the injury was "well healed" and 
"nontender."  There were no signs of postural abnormalities 
or fixed deformities, or neurological impairment such as 
cervical radiculopathy, and the musculature of the cervical 
segment of the spine was essentially within normal limits 
(WNL), without any indications of atrophy or spasm.  Range of 
motion in the neck was to 30 degrees on forward flexion, to 
25 degrees on backward extension, to 45 degrees on rotation, 
bilaterally, and to 35 degrees on lateral flexion, 
bilaterally.  X-rays of the neck confirmed the prior finding 
of cervical spondylosis (DJD/arthritis), which the examiner 
indicated was "mild."  The remainder of the clinical 
findings concerned the right shoulder and hand.

Aside from Diagnostic Codes 5320 and 5323, pertaining to the 
extent of muscle damage due to the shrapnel injury in 
service, since the veteran also has both DDD and DJD 
(arthritis) in the cervical segment of his spine, the Board 
must consider the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (for disc disease) and Diagnostic Codes 5003 and 
5010 (for arthritis) in assessing the overall severity of his 
disability.

Under Diagnostic Code 5293, a 10 percent rating is warranted 
for disc disease if it is "mild."  A 20 percent rating is 
warranted if it is "moderate" with recurring attacks, and a 
40 percent rating is warranted if it is "severe," 
manifested by recurring attacks with intermittent relief.  
For the maximum 60 percent rating, the disc disease must be 
"pronounced" with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

Under Diagnostic Codes 5003 and 5010, arthritis is rated on 
the basis of limitation of motion under Diagnostic Code 5290 
(for the cervical segment of the spine) which, in turn, 
indicates that a 10 percent rating is warranted if the 
limitation of motion is "slight."  A 20 percent rating is 
warranted if the limitation of motion is "moderate," and a 
30 percent rating is warranted if it is "severe."  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion-to be combined, not added, under Diagnostic Code 
5003.  And in the absence of the limitation of motion, a 10 
percent rating is nevertheless warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is warranted in 
these instances if there is X-ray evidence of the 
requirements for a 10 percent rating, and occasional 
incapacitating exacerbations.  See Diagnostic Code 5003.

The reports of the October 1995 and June 1997 VA examinations 
show that, despite his pain due to the arthritis and disc 
disease, the veteran does not have sufficient limitation of 
motion in the cervical segment of his spine to warrant 
a rating higher than 10 percent under Diagnostic Codes 5003, 
5010, and 5290.  He was able to flex his neck forward during 
each of those evaluations to 30 degrees, and backward 
extension was nearly the same-to 30 and 25 degrees, 
respectively.  Lateral flexion even improved-from 20 to 35 
degrees, as did rotation, from 35 to 45 degrees.  Therefore, 
even if the results of those evaluations are used 
interchangeably to his benefit-by taking the worst case 
scenario and considering the most limited motion that he had 
in each of the directions tested-he still does not have 
overall limitation of motion in his neck that can properly be 
considered more than "slight."  Furthermore, as there was 
little to no decrease in his range of motion as a result of 
his pain, although it appears to make certain movements of 
his neck more difficult, the Board finds that the 10 percent 
rating adequately compensates him for this.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  See also DeLuca.  Also, the 
June 1997 VA examiner's description of the arthritis as 
"mild," while not totally dispositive of the severity of 
the disability as a whole, nevertheless is probative evidence 
that a 10 percent rating is appropriate under Diagnostic Code 
5003-particularly since this code takes into account the 
fact that the veteran will at times experience pain due to 
his arthritis.  See also 38 C.F.R. §§ 4.2, 4.6.  
Consequently, he is not entitled to a rating higher than 10 
percent on any of these bases.

The veteran also is not entitled to a rating higher than 10 
percent under Diagnostic Code 5293 since the overall severity 
of his disc disease is no more than "mild."  The VA 
physicians who examined him in October 1995 and June 1997 
each indicated there was no clinical evidence whatsoever of 
muscle spasm, and the latter examiner also indicated there 
was absolutely no clinical evidence of any sort of 
neurological impairment, including cervical radiculopathy.  
Moreover, the veteran himself acknowledged during the October 
1995 examination that he has "no marked residuals" from the 
shrapnel injury to his neck in service-except for the pain-
which, for the reasons discussed above, is not sufficient, in 
and of itself, to increase his rating.  He also acknowledged 
that his surgery in 1966 to remove the retained shrapnel from 
his neck was mostly successful and that he had had a "good 
recovery" during the years since.  The VA examiners all but 
confirmed this during their objective clinical evaluations.  
In fact, the VA physician who examined him in June 1997 
expressly indicated in the report of that evaluation that he 
had examined the veteran "at maximum disability," in 
accordance with DeLuca, and the results of that evaluation 
did not show that the veteran experiences such relevant 
symptoms as weakness (or weakened movement), incoordination, 
or excess or premature fatigability-including during 
prolonged activity or even during "flare ups" of his 
symptoms.  And to the extent that he does experience these 
symptoms, the VA examiners attributed them primarily to the 
impairment in his right shoulder-which is a totally separate 
claim that he has pending, apart from the claim for the 
impairment of his neck and cervical spine.  Also, according 
to the report of the October 1995 examination, the impairment 
in his right hand is at least partly attributable to the 
injury to his right shoulder, and to his osteoarthritis in 
the hand, and not to the separate injury to his neck in 
service.  The records of the treatment that he received in 
the VA outpatient clinic from 1994 to 1997 further 
substantiate this, and also note that he has carpal tunnel 
syndrome (CTS) affecting his right wrist and hand as well.  
The additional impairment caused by CTS may not be considered 
in evaluating the overall severity of the impairment in his 
neck.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(citing 38 C.F.R. § 4.14).

The veteran also is not entitled to a higher rating under any 
of the other potentially applicable diagnostic codes.  It has 
repeatedly been observed by the doctors who have examined or 
evaluated him that the scar from his shrapnel wound in 
service, as well as the scar from the surgery to remove the 
shrapnel after service, are both well healed and completely 
asymptomatic (i.e., not painful, tender, ulcerated, or 
adherent to the underlying tissue, etc.).  Thus, he is not 
entitled to compensation for the scars under 38 C.F.R. 
§ 4.118, Codes 7803, 7804, and 7805.  Similarly, as 
there are no fractured vertebrae in his neck, he cannot 
receive a higher rating under Diagnostic Code 5285.  And his 
cervical spine is not "ankylosed"-that is, completely 
immobile and fixated in a certain stationary position-so he 
cannot receive a higher rating under Diagnostic Codes 5286 
and 5287.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In sum, the overall severity of the residuals of the shrapnel 
wound to the veteran's neck are most commensurate with a 10 
percent rating.  Thus, this is the rating that must be 
assigned.  See 38 C.F.R. § 4.7.  Also, since the 
preponderance of the evidence is against a higher rating, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Chronic Bilateral Epididymitis

On February 17, 1994, VA revised the criteria for rating 
disabilities involving the genitourinary (GU) system.  
Because that occurred prior to the veteran filing his claim 
for a increased rating for chronic bilateral epididymitis, 
only the revised criteria need be considered.

The veteran currently has a 10 percent rating for chronic 
bilateral epididymitis under 38 C.F.R. § 4.115b, Diagnostic 
Code 7525, which indicates that the disability is to be rated 
as a urinary tract infection (UTI) under 38 C.F.R. § 4.115a.  
A UTI is rated as 10 percent disabling if there is a need for 
long-term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management.  A 30 percent rating is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or disability requiring continuous intensive 
management.

If there is evidence of poor renal (kidney) function, the 
disability is rated as renal dysfunction under 38 C.F.R. 
§ 4.115a.  Renal dysfunction is rated as 30 percent disabling 
if albumin is constant or recurring with hyaline and granular 
casts or red blood cells, or if there is transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is warranted if 
there is constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
rating is warranted if there is persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, 
creatinine 4 to 8 mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  The maximum 100 percent rating is 
warranted for renal dysfunction if the veteran requires 
regular dialysis, if he is precluded from more than sedentary 
activity due to persistent edema and albuminuria, BUN more 
than 80 mg%, creatinine more than 8 mg%, or markedly 
decreased function of the kidney or other organ systems, 
especially cardiovascular.

Voiding dysfunction, obstructed voiding, and urinary 
frequency also are rated under 38 C.F.R. § 4.115a, on the 
basis of such factors as urine leakage, retention, 
incontinence, post-surgical urinary diversion, etc.  For 
voiding dysfunction, if the veteran has to wear absorbent 
materials that must be changed less than 2 times per day, a 
20 percent rating is warranted.  If the absorbent materials 
must be changed 2 to 4 times per day, a 40 percent rating is 
warranted.  If more frequent changes are required, or he must 
use an appliance, a 60 percent rating is warranted.  
Obstructed voiding is evaluated based on the amount of 
retained urine, the requirement for intermittent or 
continuous catheterization, hesitancy, slow or weak stream, 
or decreased force of stream-as determined by an index of 
standards measured in cubic centimeters (cc) or cubic 
centimeters per second (cc/sec) and according to the interval 
of periodic dilation.  As for evaluating the severity of 
urinary frequency, if the veteran's daytime voiding interval 
is between one and two hours, or if he awakes to void three 
to four times per night, a 20 percent rating warranted.  A 40 
percent rating is warranted if his daytime voiding interval 
is less than one hour, or he awakens to void five or more 
times per night.

When evaluating disabilities of the genitourinary system, 
multiple ratings are not to be assigned for renal 
dysfunction, voiding dysfunction, urinary frequency, 
obstructed voiding, and/or urinary tract infection.  Rather, 
"only the predominant area of dysfunction shall be 
considered for rating purposes."  38 C.F.R. § 4.115a.

During his October 1995 VA examination, the veteran indicated 
that his most recent bout of epididymitis was approximately 2 
years prior to that evaluation-in 1993.  He also indicated 
that his doctors treated it with medication (antibiotics), 
and that he was not having any trouble at the present time.  
He had no current complaints.  Also, there were no objective 
clinical findings, including after a urinalysis, and the 
examiner diagnosed epididymitis by history only.

When the veteran was seen in a VA outpatient clinic about two 
months later, in December 1995, he indicated that his 
bilateral epididymitis had "flared up again."  He said that 
it had waxed and waned ("come and gone") for years.  He 
also said that he had pain in his right testicle and a yellow 
discharge, but denied experiencing fever or chills.  On 
objective clinical evaluation, his right testicle was 
"slightly" swollen and tender.  His BUN was 18 mg%, and his 
creatinine was 1.4 mg%.  His treating physician prescribed 
medication and told him to return to the clinic for follow-up 
treatment in a few weeks-which he did in January 1996, when 
there continued to be signs of tenderness 
in his right testicle, but no indications of other relevant 
GU symptoms (e.g., an abnormal uric acid, white/red blood 
count, enlarged prostate, etc.).  The examiner indicated the 
veteran's symptoms were "improving," and that he should 
continue taking his medication.  He received further 
treatment in the VA outpatient clinic in February and May 
1996, when he indicated that he was doing "fairly well" and 
that his symptoms came and went.  A digital rectal 
examination (DRE) and prostate-specific antigen (PSA) were 
both within normal limits.  His treating physician counseled 
him on his chronic epididymitis and, after advising him that 
his symptoms will "wax and wane," discharged him from 
the clinic.

During his hearing at the RO later that year, in October 
1996, and in other written statements, the veteran said that 
he continued to experience recurring swelling in his scrotum, 
tender testicles, and urinary frequency and urgency at 
sufficient intervals to warrant a higher rating.  He said 
that he had painful, difficult, and excessive urination at 
night (dysuria and nocturia).  And later dated evidence shows 
that he received further VA outpatient treatment for the 
epididymitis in March 1997, when he indicated that his 
symptoms had returned about 2 months earlier, and had 
progressively increased since.  Clinically, his uric acid was 
within normal limits, as was his complete blood count (CBC).  
There were, however, signs of tenderness and swelling in his 
testicles, and the examiner diagnosed chronic, recurring 
epididymitis.  The veteran again received a prescription for 
medication to treat it.  When subsequently seen for follow-up 
in May 1997, he indicated that his symptoms had "improved," 
but not totally resolved, since the earlier consultation.  
His doctor continued to treat the condition with medication.

When most recently examined by VA for compensation purposes 
in June 1997, the veteran's complaints concerning his 
epididymitis were essentially the same (testicular swelling 
and a urethral discharge).  But the 10 percent rating that he 
already has under 38 C.F.R. §§ 4.115a and 4.115b (Diagnostic 
Code 7525) takes into account the fact that his symptoms will 
be recurrent-as is evident from his treatment records-and, 
therefore, will require "long-term drug therapy."  His 
current 10 percent rating also contemplates that his symptoms 
may even at times require "intermittent intensive 
management."  And the records of his treatment confirm 
that he has achieved good results with his medication-albeit 
without total abatement of his symptoms, since they continue 
to "wax and wane."  There definitely are times when his 
symptoms are much less problematic than others, particularly 
when he is on a regular regimen of medication, and even when 
his symptoms are most prevalent, they are not beyond the 
control of his medication or of sufficient severity to 
warrant a rating higher than 10 percent.

Furthermore, although the veteran apparently experiences 
urinary frequency and urgency, especially at night, there is 
no indication that it occurs often enough to warrant a rating 
higher than 10 percent under 38 C.F.R. § 4.115a.  Also, 
he does not have a high enough BUN or creatinine level to 
warrant a higher rating or, alternatively, any signs of 
infection requiring drainage, kidney dysfunction, urine 
leakage requiring use of absorbent materials, etc.

Since the veteran's present 10 percent rating represents the 
best approximation of the overall severity of his GU 
symptoms, this is the rating that must be assigned.  
See 38 C.F.R. § 4.7.  Also, since the preponderance of the 
evidence is against a higher rating, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased rating for post-operative 
residuals of a GSW of the neck is denied.

The claim for an increased rating for chronic bilateral 
epididymitis is also denied.


REMAND

Residuals of the GSW of the Right Shoulder

As noted above, the veteran has not indicated that he is 
satisfied or content with the 50 percent rating currently 
assigned for post-operative residuals of the GSW of his right 
shoulder.  See Introduction, supra.  Thus, since he has 
perfected an appeal of the issue of his entitlement to an 
increased rating for that disability, and that appeal has not 
been withdrawn, the issue of his possible entitlement to an 
even higher rating needs to be considered.  See AB v. Brown, 
6 Vet. App. at 39.

Records show that in November 1999, when the RO increased the 
rating for the veteran's right shoulder disability from 30 to 
50 percent, effective from the date of claim, the RO also 
determined that he was not entitled to SMC at the "k" rate, 
pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), 
based on "loss of use" of his right hand.  Loss of use is 
held to exist when no effective function remains to grasp or 
manipulate with the hand other than that which would be 
equally well served by an amputation stump at a site below 
the elbow with use of a suitable prosthesis.  38 C.F.R. 
§§ 3.350 (a)(2), 4.63.  The RO's determination that the 
veteran was not entitled to SMC was predicated primarily on a 
medical opinion by a VA physician who had examined him in 
June 1997, to the effect that "there [was] absolutely no 
comparison" between the function the veteran had in his 
right upper extremity (RUE) and that which he could obtain 
from an elective amputation.  In discussing the rationale 
underlying his opinion, the VA physician pointed out that the 
veteran still had "a functional [right] arm," that he was 
able to do most tasks as long as they were not higher than 
his shoulder, and that he could dress himself and care for 
the needs of nature.  The VA physician acknowledged, however, 
that the veteran would probably benefit from a right shoulder 
prosthesis since it would increase his range of motion (ROM) 
and probably relieve some of his pain, and indicated that, if 
he had an elective amputation and prosthesis, he would be 
able to do certain tasks, but would have no sensory or 
tactile capabilities, which he now has.

The RO also determined the veteran was not entitled to have 
his case referred to VA's Chief Benefits Director or the 
Director of Compensation and Pension Service for 
consideration of a higher rating on an extra-schedular 
basis-pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Such referral and consideration is warranted only when the 
circumstances of the case are so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards-as when the veteran has been frequently 
hospitalized due to the severity of his disability, or where 
it has caused "marked" interference with his employment, 
i.e., beyond that contemplated by the assigned schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record indicates the veteran worked almost 
continuously from the time that he was discharged from the 
military in 1952, until only a few years ago, as an 
upholsterer.  But he was the proprietor of his own shop 
(i.e., was "self employed"), and he claims that that was 
the only reason he could work in his capacity for so long.  
He says that the extent of the impairment of his right 
shoulder certainly would have prevented him from working 
elsewhere.  This is significant because total disability, 
including on an extra-schedular basis, will be considered to 
exist when there is present any impairment of mind or body 
that is sufficient to render it impossible for the average 
person to obtain or retain a substantially gainful 
occupation.  See 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16(b); Fluharty v. Derwinski, 2 Vet. App. 409, 411 
(1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 
(1991).  "Marginal employment," as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, for example, shall not be considered 
"substantially gainful employment."  See 38 C.F.R. 
§ 4.16(a); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

The VA Adjudication Procedure Manual, M21-1, Part VI, 
paragraph 7.09(a)(7), defines "substantially gainful 
employment" as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  In Faust v. West, 13 Vet. App. 342 (2000), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) defined "substantially gainful employment" as 
an occupation "that provides annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income . . . ."  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).

Since the RO's decision not to refer the veteran's claim for 
extra-schedular consideration was based on the medical 
opinion of a VA physician who had examined him more than two 
years earlier, and since he may very well have received 
additional treatment since that evaluation, the Board 
believes he should be re-examined to determine the current 
status of his right shoulder-particularly insofar as it may 
adversely affect his ability to work.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The records of any additional treatment that he has 
received for his right shoulder should be obtained as well-
as they, too, might provide pertinent evidence concerning the 
overall severity of his disability and whether it renders him 
unemployable.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Gregory v. Brown, 8 Vet. App. 563 (1996).

Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he submit a list (containing 
complete names, addresses and dates) of 
all sources of treatment that he has 
received since 1999 for his service-
connected right shoulder disability.  
This is not meant to include records that 
are already on file.  After obtaining the 
necessary release forms, the RO should 
contact the sources identified and obtain 
copies of the records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159.  All evidence obtained should be 
associated with the other evidence of 
record.

2.  The RO should schedule the veteran 
for orthopedic and neurologic evaluations 
in order to assess the present severity 
of his right shoulder disability, and to 
determine whether he is rendered 
permanently unemployable thereby.  It is 
imperative that the physicians designated 
to examine the veteran review the 
evidence in his claims folder, including 
a complete copy of this remand.  The 
reports of the examinations should 
reflect consideration of his pertinent 
medical history and complaints.  All 
clinical findings and tests should be 
performed necessary to applying the 
pertinent rating criteria-including 
range of motion studies and assessment of 
any additional functional impairment that 
he may have as a result of pain or 
painful motion, weakness, premature 
or excess fatigability, incoordination, 
etc.  See DeLuca, supra.  To the extent 
feasible, such functional losses should 
be expressed in terms of additional loss 
of motion, beyond that demonstrated 
clinically.  The examiners must set forth 
the rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

3.  The RO should review the reports of 
the aforementioned evaluations to ensure 
that they are in compliance with this 
remand.  If deficient in any manner, 
appropriate corrective action should be 
undertaken.  38 C.F.R. § 4.2.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should determine whether 
the veteran is entitled to a rating 
higher than 50 percent for his right 
shoulder disability on all possible 
bases.  In so doing, the RO should 
consider whether referral is warranted 
for an extra-schedular evaluation, 
pursuant to 38 C.F.R. § 3.321(b)(1).  If 
so, the RO should refer this case to the 
Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service for consideration of an extra-
schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  The RO's 
discussion of the claim must take into 
account all pertinent evidence of record, 
including that obtained as a result of 
the above development, and all applicable 
laws, regulations, and case law.

5.  If the benefit sought by the veteran 
is not granted, the RO should provide him 
and his representative a supplemental 
statement of the case (SSOC).  The RO 
should give them an opportunity to submit 
additional evidence and/or argument in 
response thereto, prior to returning the 
case to the Board for further appellate 
consideration, if in order.

The purpose of this remand is to afford due process and to 
accomplish additional development.  It is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran does not have to take any 
action until otherwise notified, but he may furnish 
additional evidence and/or argument while his case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 



